Citation Nr: 0819467	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-18 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

The propriety of an initial 10 percent rating for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD) for the period from June 27, 2002 to February 6, 2006 
and an initial 30 percent rating for the period from February 
7, 2006.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from August 1971 to 
February 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
implementing a November 2005 Board decision granting service 
connection for PTSD.  A 10 percent evaluation was assigned.

The veteran perfected an appeal therefrom.  By rating 
decision in April 2006, the RO increased the 10 percent 
rating to 30 percent, effective February 7, 2006.  Given the 
foregoing procedural development, the issue on appeal for 
this matter is as listed in the title page.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (extending this "staged" rating doctrine to 
cases also involving the more traditional claim for an 
increased rating where the veteran is not appealing his 
initial evaluation but, instead, requesting a higher rating 
for an already established service-connected disability); See 
also AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  During the period from June 27, 2002 to February 6, 2006, 
the veteran's PTSD was manifested primarily by nightmares, 
recurrent thoughts, flashbacks, and hypervigilance.  These 
symptoms demonstrate occupational and social impairment due 
to mild or transient symptoms, which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress.

2.  Since February 7, 2006, the veteran's PTSD is manifested 
primarily by the above symptoms as well as anxiety, insomnia, 
and avoidance of both sex and thoughts of the traumatic 
experience.  These symptoms demonstrate occasional decreases 
in work efficiency and intermittent periods of an inability 
to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for PTSD, from June 27, 2002 to February 6, 2006, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4,130 Diagnostic 
Code (DC) 9411 (2007).

2.  The criteria for an initial evaluation in excess of 30 
percent for PTSD from February 7, 2006 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130 DC 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  As 
stated previously, the U.S. Court of Appeals for Veterans 
Claims (Court) has held that in claims for increased ratings 
VA must consider that a claimant may experience multiple 
distinct degrees of disability, resulting in different levels 
of compensation, from the time the increased rating claim is 
filed to the time a final decision is made.  Hart v. 
Mansfield, supra; see also Fenderson v. West, 12 Vet. 
App. 119 (1999). 

Under the General Rating Formula for Mental Disorders, a 10 
percent evaluation is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9411 (2007).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.  

Evaluation in excess of 10 percent from June 27, 2002 to 
February 6, 2006

Service connection for PTSD was established by a November 
2005 Board decision and implemented by a rating action, which 
assigned a 10 percent evaluation, effective June 27, 2002 the 
date of receipt of the veteran's claim.  The veteran appealed 
the initial evaluation assigned.

Service connection was based in part on service personnel 
records, service medical records and post service VA records, 
showing treatment to address issues that occurred during 
service and resulted in post-traumatic stress disorder 
related to military sexual assault.

Post service evidence between June 27, 2002 (the effective 
date of the grant of service connection for PTSD) and 
February 7, 2006 (the effective date of the 30 percent 
evaluation) consists of VA outpatient records, which show 
that between 2001 and 2002 the veteran received treatment for 
a variety of problems, particularly polysubstance abuse.  
During that time he was attending a sobriety maintenance 
group and individual therapy at a methadone clinic.  He was 
an active participant during these sessions and maintained 
adequate stability.  He was stable in his employment and had 
recently gained custody of his daughter.  A July 2002 entry 
shows the veteran was committed to his treatment and had 
shown growth as demonstrated by his level of involvement and 
treatment status.  These records also show the veteran 
exhibited classic PTSD symptoms, including nightmares, 
hypervigilance, hyperarousal, flashbacks and recurrent 
thoughts.  

By June 2003, the veteran's PTSD was affecting his ability to 
maintain employment.  He had ongoing issues of paranoia, 
distrust, hypervigilance, hyperarousal and reexperiencing 
events, but remained reasonably compliant with medications 
prescribed to him.  At a May 2004 psychological evaluation, 
although the veteran complained of continued nightmares, 
hypervigilance and reliving of his military stressors, the 
veteran was noted to have made progress in his therapy 
sessions and remained compliant with medications to help 
symptom management.  The remaining records show the veteran 
continued to participate in an Opioid Replacement Clinic and 
therapy sessions throughout early 2006.  Overall this 
evidence describes a fairly consistent pattern of 
symptomatology and manifestations, which may be described as 
productive of mild impairment of industrial and social 
adaptability.  

Therefore, the Board finds that between June 27, 2002 and 
February 7, 2006, the impairment due to PTSD was more 
consistent with a 10 percent rating and that the level of 
disability contemplated in DC 9411 to support the assignment 
of a 30 percent rating for the veteran's disability was 
absent.

Evaluation in excess of 30 percent since February 7, 2006

The Board also finds that the veteran's ability to establish 
and maintain effective or favorable relationships with people 
is not so severely impaired as to warrant a disability rating 
in excess of 30 percent from February 7, 2006.  On that date, 
the veteran underwent VA examination, complaining of 
nightmares, flashbacks, paranoia, panic, and an inability to 
get along with family and friends.  Although he stated that 
he had abstained from alcohol and drugs since 1995, he seemed 
to contradict himself as he was in still in a methadone 
program.  The veteran was able to engage in a normal range 
and variety of activities of daily living without 
interruption of his typical daily routine.  

During the examination the veteran had jerking and twitching 
of his limbs throughout, but seemed neither anxious nor 
overly energized.  His thought process overall was fairly 
logical, coherent and relevant.  He was articulate, verbal, 
well dressed and well groomed.  He was mentally intact and 
fairly cooperative.  He seemed intelligent and his speech was 
well understood.  He was also well oriented to time, place, 
and situation.  His fund of general information and verbal 
comprehension were both good.  His concentration was 
excellent.  His affect was one of excitation and agitation 
and his sensorium was clear.  However, his reasoning, social 
skills and short-term memory were all poor.  

The veteran reported that he has had numerous confrontations 
with individuals due to anger.  He was recently involved in a 
fight and actually struck someone.  He stated that he has 
several DUI's as well as arrests for assault.  He was 
previously married and has 3 children and currently resides 
with his young daughter.  He also mentioned a common-law 
marriage that lasted for 4 years.  He reported problems 
keeping a job. 

A review of psychological symptoms included anxiety, panic 
attacks, depression, insomnia, crying spells, anhedonia, and 
nightmares.  He denied auditory or visual hallucinations, but 
seemed to be indicating paranoia.  He denied suicidal or 
homicidal ideas.  The examiner also noted a number of 
behavior problems including mood instability, anger control 
problems, combativeness, and agitation, which resulted in him 
striking another individual.  The veteran seemed to have a 
dramatic deficit in social and occupational functioning.  A 
GAF score of 45 was given.  

VA outpatient treatment records dated from March 2006 to May 
2007 show that despite several missed appointments, the 
veteran was able to continue regular counseling and therapy 
sessions as well as treatment through the Opioid Replacement 
Clinic.  

The veteran underwent VA examination in October 2007.  The 
examiner interviewed the veteran, took a detailed history of 
his post military psychosocial history and reviewed available 
clinical reports from treating physicians.  

On examination the veteran was very disorganized and quite 
congnitively impaired.  His primary symptoms were depression, 
anger, and aggression as well as periods where he was 
euphoric and emotionally labile.  He also reported symptoms 
of anxiety, nightmares, trouble engaging in sex, and 
paranoia.  He denied any history of suicidality.  He 
constantly worried and had trouble sleeping.  He had 
significant stressors of unstable housing, unemployment and 
worsening medical problems.  The veteran also had a history 
of serving jail time for aggravated assault, domestic 
violence, and drug charges.  Although the veteran reported 
being clean and sober for the last 6-7 years, the examiner 
noted that he had in fact tested positive for cocaine use on 
the day of the examination.  The veteran's life was very 
chaotic.  He described being cut off from all family and 
living with his girlfriend, but not getting along with her.  
His occupational adjustment since his last examination had 
not changed.  He stated that he typically bounced from job to 
job with the longest lasting 6 months.  He currently spent 
his time walking around or looking for things to sell.  

The veteran presented as casually dressed but poorly groomed.  
He immediately became tearful and labile throughout the 
examination.  He was verbal and cooperative with the 
examination but rapport was difficult to establish.  He was 
well oriented.  His thought process was generally logical and 
relevant, but he became incoherent at times and had a 
tendency to go off on tangents.  There was a history of 
delusional thinking and some reports of hallucinations.  He 
had very poor social skills with reasoning and judgment 
extremely poor based on his personal history.  His fund of 
general information and verbal comprehension were average and 
his capacity for simple arithmetic was good.  He reported 
significant problems with concentration and memory, related 
to a number of factors including multiple strokes secondary 
to the microvascular disease, an extensive history of alcohol 
and drug abuse, and significant psychiatric illness.  

The examiner provided four Axis-I diagnoses listed as ongoing 
polysubstance dependence, psychotic disorder, PTSD and 
cognitive disorder secondary to microvascular disease.  The 
examiner concluded that the veteran's problem behaviors 
centered primarily around his substance abuse, violent 
outbursts and physical aggression.  The examiner opined that 
the PTSD symptoms contribute, at most, only a third to the 
veteran's overall social and occupational dysfunction and 
that the vast majority of the social and occupational 
dysfunction related to his substance abuse/dependence and 
long standing personality disorder.  The veteran's psychotic 
disorder also impacted his social and occupational 
functioning and was more likely than not related to the long 
history of ongoing substance dependence.  The veteran also 
has a cognitive disorder secondary to microvascular disease 
and was experiencing declining memory and concentration.  In 
addition, the veteran's personality disorder, which is rooted 
in childhood development, framed all of the Axis-I disorders 
and accounted for most of the veteran's social dysfunction.  
The examiner then concluded that the veteran's overall 
condition was about the same as when he was last examined but 
with some declining health problems and likely progressive 
cognitive decline.  

The examiner further opined, in a January 2008 addendum, that 
it was less likely than not that the veteran's substance 
abuse with resulting psychosis was due to the PTSD.  The 
examiner noted that it was difficult to differentiate the 
psychotic symptoms from the PTSD symptoms.  Nonetheless he 
concluded that the veteran's anxiety, avoidance of sex, 
insomnia, nightmares and avoidance of traumatic experiences 
could be attributed to PTSD.  The symptoms of psychosis 
included, hallucinations, delusions (including paranoia), 
disorganized thinking, erratic behavior, inappropriate anger 
outbursts, social isolation, and flattened affect.  The 
veteran's substance abuse exacerbates all of these symptoms.  

Although this evidence clearly shows an increase in the 
veteran's psychiatric symptoms, the veteran's described 
symptoms are well documented and adequately compensated by 
the current 30 percent rating under DC 9411.  

The record shows a clear connection between PTSD and 
interference with the veteran's social interaction and 
ability to enjoy life, but it does not show that he 
necessarily has increased difficulty with, or an inability 
to, establish and maintain effective relationships.  Despite 
his reported problems with social interaction, he has the 
ability to establish and maintain effective relationships, 
both in the context of obtaining medical care (such as 
individual therapy) and in maintaining relationships, as is 
demonstrated by his positive relationships with his daughter 
and his ability to continue his relationship with his live-in 
girlfriend, albeit with strain.  The veteran's maintenance of 
relationships under these circumstances is inconsistent with 
the interpersonal relationship skills of a person suffering 
anxiety symptomatology warranting a 50 percent disability 
rating.  

The Board acknowledges that the veteran's GAF score has most 
recently been assessed at 45 which, according to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual (DSM-IV), represents serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  While such a GAF score suggests a greater 
level of impairment than is contemplated by the current 30 
percent rating, the veteran has manifested none of the 
symptoms typically considered indicative of that level of 
impairment, to include suicidal ideation, severe obsessional 
rituals, or frequent shoplifting.  Simply stated, when 
considered in light of the actual symptoms demonstrated, the 
assigned GAF score does not provide a basis, alone, for 
assignment of a higher rating for the veteran's PTSD.  
"There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  However, the GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, it must be considered in light of the actual symptoms 
of the veteran's disorder (which provide the primary basis 
for the ratings assigned).  See 38 C.F.R. § 4.126(a).

Rather in this case, the veteran was found to have 
significant symptoms associated with substance abuse, 
psychosis, personality disorder and cognitive disorder in 
addition to symptoms of PTSD.  These other disorders are not 
service-connected, but, according to the evidence, cause a 
significant level of additional social and occupational 
impairment.  Here, the VA examiner in 2007 has differentiated 
between service-connected and non-service-connected 
symptomatology, and indicated that the vast majority of the 
social and occupational dysfunction related to the veteran's 
substance abuse/dependence and long-standing personality 
disorder.  See Mittleider v. Brown, 11 Vet. App. 181 (1998) 
(The Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and another service-connected disability in the absence of 
medical evidence which does so).

Thus, the medical evidence demonstrates since February 2006 
the veteran's PTSD has been manifested by occupational and 
social impairment due to such symptoms as anxiety, insomnia, 
nightmares, flashbacks and recurrent thoughts.  This is 
consistent with social and industrial impairment that is no 
more than occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

Extra-schedular Consideration & Conclusion

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's PTSD.  Again, the 
evidence does not establish that this disability, alone, 
causes marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  Moreover, it does 
not establish that the veteran's PTSD necessitates frequent 
periods of hospitalization.  In light of the foregoing, the 
veteran's claim does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Accordingly, the criteria for the assignment of initial 
ratings in excess of 10 percent prior to February 7, 2006, 
and in excess of 30 percent since February 7, 2006 are not 
met.  The Board has considered the veteran's contentions in 
making this decision.  However, as a layperson, he is not 
competent to make medical determinations regarding the 
current severity of his PTSD.  The current level of 
disability shown is encompassed by the ratings assigned and, 
with due consideration to the provisions of 38 C.F.R. § 4.7, 
higher evaluations are not warranted for any portion of the 
time period under consideration and there is no basis for the 
assignment of further staged ratings under the Fenderson 
case.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 

More recently, the Court concluded that, for an increased 
rating claim, VCAA notice should include notice that evidence 
of increased severity of the disorder or of greater 
interference with work or activities of daily life is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where, as here, particular 
criteria beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in October 2002, prior to the initial 
adjudication of the veteran's claim.  The Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective have been assigned, 
the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a), notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  This increased rating claim is such an appeal.  
Dingess v. Nicholson, 19 Vet. App. 473, 490-1; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007).  In line with 
the above reasoning, Vazquez-Flores does not apply to this 
initial rating claim as the notice obligation was satisfied 
in 2002.

In any event, in a March 2006 letter, the RO notified the 
veteran that once service connection for a particular 
disability had been established, a disability rating would be 
assigned in accordance with the criteria set forth in the VA 
schedule for evaluating disabilities.  38 C.F.R. Part 4.  The 
RO also notified the veteran that an effective date for the 
award of benefits would be assigned and would be based, 
generally, on the date of the receipt of the claim for 
benefits or when the evidence showed a level of disability 
that supported a certain rating under the rating schedule.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This letter was followed by readjudication of the claim in 
the April 2006 SOC and SSOCs dated June 2007 and January 
2008, all of which contain a list of the evidence considered, 
a summary of adjudicative actions, included all pertinent 
laws and regulation, including the criteria for evaluation of 
the veteran's PTSD, and an explanation for the decision 
reached.  Thus, the purposes of the notice requirements have 
not been frustrated and any error in failing to provide 
additional notice has not affected the essential fairness of 
the adjudication process because the veteran had actual 
knowledge of what information and evidence is needed to 
establish his claim.  See Sanders supra.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  In the 
veteran's notice of disagreement, he disagreed with the 
percentage assigned and requested further evaluation.  In his 
substantive appeal, the veteran indicated additional mental 
health records were available from the Dallas VAMC.  
Subsequent to his notice of disagreement and substantive 
appeal, he underwent additional VA examination to determine 
the severity of his disability.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Accordingly, the Board 
finds that VA met its duty to assist under the VCAA.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.




ORDER

The initial 10 percent rating for the veteran's service-
connected PTSD for the period from June 27, 2002 to February 
6, 2006 and initial 30 percent rating for the period from 
February 7, 2006 are proper.  The appeal is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


